Citation Nr: 1706696	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected meniscus tear, right knee with lateral compartment degenerative arthritis, currently evaluated as 20 percent disabling prior to March 1, 2010, and as 10 percent disabling thereafter, to include the issue of the propriety of a reduction from 20 percent to 10 percent, with an effective date of March 1, 2010.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1974, and from April 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which decreased the Veteran's evaluation for her service-connected meniscus tear, right knee with lateral compartment degenerative arthritis, from 20 percent to 10 percent, with an effective date of March 1, 2010.

In August 2010, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Decision Review Officer (DRO).

In her appeal, received in March 2011, the Veteran indicated that she desired a hearing at the Central Office.  A hearing was scheduled to take place in November 2016.  However, prior to her hearing, the Veteran stated that she would not be able to attend the hearing.  In February 2017, following a request for clarification of this issue, she stated that she desired with withdraw her request for a hearing.  See 38 C.F.R. § 20.702(e) (2016).  Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for service-connected meniscus tear, right knee with lateral compartment degenerative arthritis, currently evaluated as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The RO's December 2009 rating decision, which decreased the Veteran's evaluation for her service-connected meniscus tear, right knee with lateral compartment degenerative arthritis, from 20 percent to 10 percent, with an effective date of March 1, 2010, did not consider required regulatory provisions and denied the Veteran due process.


CONCLUSION OF LAW

The RO's December 2009 rating decision, which decreased the Veteran's evaluation for her service-connected meniscus tear, right knee with lateral compartment degenerative arthritis, from 20 percent to 10 percent, with an effective date of March 1, 2010, is void ab initio, and the criteria for restoration of the 20 percent rating for this condition is met at all times since March 1, 2010.  38 C.F.R. §§ 3.105, 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitled to an increased rating for her service-connected meniscus tear, right knee with lateral compartment degenerative arthritis ("right knee disability").  

The administrative history for the claims is as follows:  In January 1998, the RO granted service connection for her right knee disability, evaluated as 10 percent disabling.  

In November 2008, the RO in St. Louis, Missouri, increased her rating to 20 percent, with an effective date of January 2, 2008.  

In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2015).  

In August 2009, the Veteran filed a claim for an increased rating.  

In September 2009, the Veteran was afforded an examination. 

In September 2009, the Roanoke RO notified the Veteran that it proposed to reduce her rating for her right knee disability from 20 percent to 10 percent, with an effective of March 1, 2010.

In December 2009, the Roanoke RO reduced the Veteran's rating for her right knee disability from 20 percent to 10 percent, with an effective date of March 1, 2010.  

The Veteran has appealed the issue of entitlement to an increased rating.  The issue is construed to include the question of whether or not the RO's reduction of the Veteran's rating from 20 percent to 10 percent, with an effective date of March 1, 2010, was proper.  Therefore, the initial issue is whether the RO's reduction in the Veteran's disability rating for her right knee was legally proper. 

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c) (2016).  The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.

In addition, although the regulatory requirements under 38 C.F.R. § 3.344 (a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, and 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

It appears that the procedural safeguards have been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e).  In this case, the RO's September 2009 notification to the Veteran of the proposed reduction, and the accompanying September 2009 "proposed rating decision," both indicated that the Veteran's rating for her right knee disability was to be reduced to 10 percent, and the reasons for the proposed reduction were discussed. 

However, a review of the RO's December 2009 decision, the January 2011 statement of the case (SOC), and the March 2016 supplemental statement of the case (SSOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 20 percent rating just as it would a claim for an increased rating.  Specifically, the Veteran was never notified of the provisions at 38 C.F.R. §§ 3.105 and 3.344, and the RO's analyses in its December 2009 rating decision, the SOC, and SSOC, only discussed the ratings criteria under Diagnostic Codes 5258 - 5261.  The RO completely failed to discuss the provisions of 38 C.F.R. § 3.344 in its analysis.  Of particular note, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  The SOC and SSOC did not discuss the reduction issue whatsoever.  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344 and Brown. 

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision). 

Since the rating decision that accomplished the reduction of the 20 percent evaluation for the Veteran's service-connected right knee disability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 20 percent evaluation effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 20 percent evaluation was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 20 percent evaluation for the Veteran's right knee disability should be restored.  Accordingly, the Board finds that restoration of the 20 percent evaluation for the Veteran's right knee disability, effective March 1, 2010, is warranted.

To the extent that the Board has granted the Veteran's claim for restoration of the 20 percent rating for her right knee disability, the Board finds that a detailed discussion of the VCAA is unnecessary as to the restoration issue.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Restoration of the 20 percent disability evaluation for service-connected right knee disability is granted, effective March 1, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the claim for an increased rating for service-connected meniscus tear, right knee with lateral compartment degenerative arthritis, in reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The most recent VA examination report of record is dated in September 2009.  This examination report shows that it does not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing for both the joint in question or the paired joint.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her right knee disability in accordance with Correia. 

The Veteran is advised that it is her responsibility to report for any examination and to cooperate in the development of her claim.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional appropriate development, schedule the Veteran for an examination of her right knee, in order to determine the current level of severity of her right knee disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable), for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's right knee symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


